 CHRISTINE D. CALARESO (SBN 222306)
 CMBG3 Law LLC
 100 Spectrum Center Drive, Suite 820
 Irvine, CA 92618

 Telephone: (949) 467-9500
 Facsimile: (949) 377-3355
                                          UNITED STATES DISTRICT COURT
                                        NORTHERN DISTRICT OF CALIFORNIA
 THOMAS H. TOY, SR. and AGNES TOY,                                       CASE NUMBER:


                                                          Plaintiff(s)                        4:19-cv-00325-HSG
                                 v.

 HONEYWELL INTERNATIONAL, INC., et al.                                      ORDER GRANTING SUBSTITUTION OF
                                                                                      ATTORNEY
                                                       Defendant(s).


        The Court hereby orders that the request of:

        Armstrong International, Inc.                     Plaintiff        X Defendant     Other
                 Name of Party

to substitute              Christine D. Calareso                                                                      who is

        X Retained Counsel                    Counsel appointed by the Court (Criminal cases only) Pro Se

             100 Spectrum Center Drive, Suite 820
                                                                  Street Address

        Irvine, CA 92618                                                           ccalareso@cmbg3.com
                           City, State, Zip                                                                 E-Mail Address

(949) 467-9500                                  (949) 377-3355                             222306
        Telephone Number                                          Fax Number                                State Bar Number


as attorney of record instead of                Sonja E. Blomquist
                                                   List all attorneys from same firm or agency who are withdrawing




Is hereby:
                X    GRANTED                                         DENIED


The clerk is hereby ordered to terminate Notices of Electronic Filing for the withdrawing attorney(s) in this
case.

        Dated         5/16/2019
                                                                           U. S. District
                                                                                 Disttrict Judge/U.S. Magistrate Judge
                                                                                                                 Jud
                                                                                                                  udge
                                                                                                                  ud




                (PROPOSED) ORDER ON REQUEST FOR APPROVAL OF SUBSTITUTION OR WITHDRAWAL OF ATTORNEY
